Exhibit 10.1

EXECUTION COPY

 

PURCHASE AGREEMENT

 

between

 

AFS FUNDING TRUST

Purchaser

 

and

 

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

 

Dated as of September 10, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

  

1

    SECTION 1.1

  

General

  

1

    SECTION 1.2

  

Specific Terms

  

1

    SECTION 1.3

  

Usage of Terms

  

2

    SECTION 1.4

  

[Reserved]

  

2

    SECTION 1.5

  

No Recourse

  

2

    SECTION 1.6

  

Action by or Consent of Noteholders and Certificateholder

  

3

    SECTION 1.7

  

Material Adverse Effect

  

3

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

  

3

    SECTION 2.1

  

Conveyance of the Receivables and the Other Conveyed Property.

  

3

    SECTION 2.2

  

[Reserved]

  

4

ARTICLE III. REPRESENTATIONS AND WARRANTIES

  

4

    SECTION 3.1

  

Representations and Warranties of Seller

  

4

    SECTION 3.2

  

Representations and Warranties of Purchaser

  

5

ARTICLE IV. COVENANTS OF SELLER

  

7

    SECTION 4.1

  

Protection of Title of Purchaser

  

7

    SECTION 4.2

  

Other Liens or Interests

  

9

    SECTION 4.3

  

Costs and Expenses

  

9

    SECTION 4.4

  

Indemnification

  

9

ARTICLE V. REPURCHASES

  

11

    SECTION 5.1

  

Repurchase of Receivables Upon Breach of Warranty

  

11

    SECTION 5.2

  

Reassignment of Purchased Receivables

  

12

    SECTION 5.3

  

Waivers

  

12

ARTICLE VI. MISCELLANEOUS

  

12

    SECTION 6.1

  

Liability of Seller

  

12

    SECTION 6.2

  

Merger or Consolidation of Seller or Purchaser

  

12

    SECTION 6.3

  

Limitation on Liability of Seller and Others

  

13

    SECTION 6.4

  

Seller May Own Notes or the Certificate

  

13

    SECTION 6.5

  

Amendment

  

13

    SECTION 6.6

  

Notices

  

14

    SECTION 6.7

  

Merger and Integration

  

14

    SECTION 6.8

  

Severability of Provisions

  

15

    SECTION 6.9

  

Intention of the Parties

  

15

    SECTION 6.10

  

Governing Law

  

16

    SECTION 6.11

  

Counterparts

  

16

    SECTION 6.12

  

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

  

16

    SECTION 6.13

  

Nonpetition Covenant

  

16

 

i



--------------------------------------------------------------------------------

    SECTION 6.14

  

Benefits of Purchase Agreement

  

16

SCHEDULES

         

Schedule A—Schedule of Receivables

    

Schedule B—Representations and Warranties from AFS as to the Receivables

    

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT, dated as of September 10, 2003, executed among AFS
Funding Trust, a Delaware statutory trust, as purchaser (“Purchaser”) and
AmeriCredit Financial Services, Inc., a Delaware corporation, as Seller
(“Seller”).

 

W I T N E S S E T H :

 

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of September 10, 2003, by and
among AFS Funding Trust (as Seller), AmeriCredit Financial Services, Inc. (in
its individual capacity and as Servicer), AmeriCredit Automobile Receivables
Trust 2003-C-F (as Issuer) and Wells Fargo Bank Minnesota, National Association,
as Backup Servicer and Trust Collateral Agent.

 

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

 

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

 

“Closing Date” means September 18, 2003.

 

“Issuer” means AmeriCredit Automobile Receivables Trust 2003-C-F.

 

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to this Agreement and by the Purchaser to the Trust pursuant
to Sections 2.1(b),(c),(d),(e),(f), (h), (i) and (j) of the Sale and Servicing
Agreement.

 

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed



--------------------------------------------------------------------------------

and acting pursuant to the Trust Agreement.

 

“Receivables” means the Receivables listed on the Schedules of Receivables
attached hereto.

 

“Related Documents” means, the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the Note
Policy, the Spread Account Agreement, the Spread Account Agreement Supplement,
the Insurance Agreement, the Lockbox Agreement and the Underwriting Agreement.
The Related Documents to be executed by any party are referred to herein as
“such party’s Related Documents,” “its Related Documents” or by a similar
expression.

 

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

 

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

 

“Schedules of Receivables” means the schedule of Receivables sold and
transferred pursuant to this Agreement which is attached hereto as Schedule A.

 

“Trust Collateral Agent” means Wells Fargo Bank Minnesota, National Association,
as trust collateral agent and any successor trust collateral agent appointed and
acting pursuant to the Sale and Servicing Agreement.

 

“Trustee” means Wells Fargo Bank Minnesota, National Association, as trustee and
any successor Trustee appointed and acting pursuant to the Indenture.

 

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

 

SECTION 1.4 [Reserved].

 

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

 

SECTION 1.7 Material Adverse Effect. Whenever a determination is to be made
under this Agreement as to whether a given event, action, course of conduct or
set of facts or circumstances could or would have a material adverse effect on
the Noteholders (or any similar or analogous determination), such determination
shall be made without taking into account the funds available from claims under
the Note Policy.

 

ARTICLE II.

 

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

 

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

 

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the Receivables and
the Other Conveyed Property. It is the intention of Seller and Purchaser that
the transfer and assignment contemplated by this Agreement shall constitute a
sale of the Receivables and the Other Conveyed Property from Seller to
Purchaser, conveying good title thereto free and clear of any liens, and the
beneficial interest in and title to the Receivables and the Other Conveyed
Property shall not be part of Seller’s estate in the event of the filing of a
bankruptcy petition by or against Seller under any bankruptcy or similar law.

 

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

 

3



--------------------------------------------------------------------------------

SECTION 2.2 [Reserved]

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and the Closing Date, on
which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement and on which the Insurer will
rely in issuing the Note Policy. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder, and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement. Seller and Purchaser agree that Purchaser will
assign to Issuer all Purchaser’s rights under this Agreement and that the
Trustee will thereafter be entitled to enforce this Agreement against Seller in
the Trustee’s own name on behalf of the Noteholders.

 

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof and the Closing Date, are true and correct.

 

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

 

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

 

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this

 

4



--------------------------------------------------------------------------------

Agreement and Seller’s Related Documents constitute legal, valid and binding
obligations of Seller enforceable in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Spread Account Agreement, the Sale
and Servicing Agreement and the Indenture, or violate any law, order, rule or
regulation applicable to Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over Seller or any of its properties.

 

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv)
seeking to affect adversely the federal income tax or other federal, state or
local tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or under the Sale and Servicing Agreement.

 

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

 

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3900, Fort Worth, Texas 76102.

 

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed

 

5



--------------------------------------------------------------------------------

Property hereunder and the sale, transfer and assignment thereof by Purchaser to
the Issuer under the Sale and Servicing Agreement.

 

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a statutory trust under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

(b) Due Qualification. Purchaser is duly qualified to do business, is in good
standing, and has obtained all necessary licenses and approvals in all
jurisdictions where the failure to do so would materially and adversely affect
Purchaser’s ability to acquire the Receivables or the Other Conveyed Property,
and to transfer the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement, or the validity or enforceability
of the Receivables and the Other Conveyed Property or to perform Purchaser’s
obligations hereunder and under the Purchaser’s Related Documents.

 

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
action.

 

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

 

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

 

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the trust agreement of Purchaser, or conflict
with or breach any of the terms or provisions of, or constitute (with or without
notice or lapse of time) a default under, any indenture, agreement, mortgage,
deed of trust or other instrument to which Purchaser is a party or by which
Purchaser is bound or to which any of its properties are subject, or result in
the creation or imposition of any Lien upon any of its properties pursuant to
the

 

6



--------------------------------------------------------------------------------

terms of any such indenture, agreement, mortgage, deed of trust or other
instrument (other than the Sale and Servicing Agreement and the Spread Account
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties: (i)
asserting the invalidity of this Agreement or any of the Related Documents, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the Related Documents, (iii) seeking any determination
or ruling that might materially and adversely affect the performance by
Purchaser of its obligations under, or the validity or enforceability of, this
Agreement or any of the Related Documents or (iv) that may adversely affect the
federal or state income tax attributes of, or seeking to impose any excise,
franchise, transfer or similar tax upon, the transfer and acquisition of the
Receivables and the Other Conveyed Property hereunder or the transfer of the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

 

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

 

ARTICLE IV.

 

COVENANTS OF SELLER

 

SECTION 4.1 Protection of Title of Purchaser.

 

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser, the Trust Collateral
Agent and the Insurer

 

7



--------------------------------------------------------------------------------

file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing. In the event that Seller
fails to perform its obligations under this subsection, Purchaser, Issuer or the
Trust Collateral Agent may do so, at the expense of such Seller. In furtherance
of the foregoing, the Seller hereby authorizes the Purchaser, the Issuer or the
Trust Collateral Agent to file a record or records (as defined in the applicable
UCC), including, without limitation, financing statements, in all jurisdictions
and with all filing offices as each may determine, in its sole discretion, are
necessary or advisable to perfect the security interest granted to the Purchaser
pursuant to Section 6.9 of this Agreement. Such financing statements may
describe the collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as such party may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Purchaser herein.

 

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph (a)
above seriously misleading within the meaning of §9-506 of the applicable UCC,
unless they shall have given Purchaser, Issuer, the Insurer and the Trust
Collateral Agent at least 60 days’ prior written notice thereof, and shall
promptly file appropriate amendments to all previously filed financing
statements and continuation statements.

 

(c) Seller shall give Purchaser, the Issuer, the Insurer (so long as an Insurer
Default shall not have occurred and be continuing) and the Trust Collateral
Agent at least 60 days’ prior written notice of any relocation that would result
in a change of location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain each office from which it
services Receivables and its principal executive office within the United States
of America.

 

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Closing
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or shall have been paid
in full.

 

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective

 

8



--------------------------------------------------------------------------------

purchaser, lender or other transferee, Seller shall give to such prospective
purchaser, lender, or other transferee computer tapes, records, or print-outs
(including any restored from archives) that, if they shall refer in any manner
whatsoever to any Receivable (other than a Purchased Receivable), shall indicate
clearly that such Receivable has been sold to Purchaser, sold by Purchaser to
Issuer, and is owned by the Issuer.

 

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

 

SECTION 4.4 Indemnification.

 

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

 

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

 

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the

 

9



--------------------------------------------------------------------------------

Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause (e)
below, or federal, state or other income taxes, arising out of distributions on
the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

 

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

 

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

 

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

 

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

 

10



--------------------------------------------------------------------------------

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

 

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

ARTICLE V.

 

REPURCHASES

 

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer and, simultaneously
with the repurchase of the Receivable, Seller shall deposit the Purchase Amount
in full, without deduction or offset, to the Collection Account, pursuant to
Section 3.2 of the Sale and Servicing Agreement. It is understood and agreed
that, except as set forth in Section 6.1 hereof, the obligation of Seller to
repurchase any Receivable, as to which a breach occurred and is continuing,
shall, if such obligation is fulfilled, constitute the sole remedy against
Seller for such breach available to Purchaser, the Issuer, the Insurer, the
Backup Servicer, the Noteholders, the Certificateholder, the Trust Collateral
Agent on behalf of the Noteholders or the Owner Trustee on behalf of the
Certificateholder. The provisions of this Section 5.1 are intended to grant the
Issuer, the Insurer and the Trust Collateral Agent a direct right against Seller
to demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

 

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel, which may be asserted against or incurred by

 

11



--------------------------------------------------------------------------------

any of them as a result of third party claims arising out of the events or facts
giving rise to such Repurchase Events.

 

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

 

ARTICLE VI.

MISCELLANEOUS

 

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

 

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s trust agreement, provided that in
any of the foregoing cases such corporation shall execute an agreement of
assumption to perform every obligation of Seller or Purchaser, as the case may
be, under this Agreement and, whether or not such assumption agreement is
executed, shall be the successor to Seller or Purchaser, as the case may be,
hereunder (without relieving Seller or Purchaser of their responsibilities
hereunder, if it survives such merger or consolidation) without the execution or
filing of any document or any further action by any of the parties to this
Agreement. Notwithstanding the foregoing, so long as an Insurer Default shall
not have occurred and be continuing, Purchaser shall not merge or consolidate
with any other Person or permit any other Person to become the successor to
Purchaser’s business without the prior written consent of the Insurer. Seller or
Purchaser shall promptly inform the other party, the Issuer, the Trust
Collateral Agent, the Owner Trustee and, so long as an Insurer Default shall not
have occurred and be continuing, the

 

12



--------------------------------------------------------------------------------

Insurer of such merger, consolidation or purchase and assumption.
Notwithstanding the foregoing, as a condition to the consummation of the
transactions referred to in clauses (i), (ii) and (iii) above, (x) immediately
after giving effect to such transaction, no representation or warranty made
pursuant to Sections 3.1 and 3.2 of this Agreement shall have been breached (for
purposes hereof, such representations and warranties shall speak as of the date
of the consummation of such transaction) and no event that, after notice or
lapse of time, or both, would become an event of default under the Insurance
Agreement, shall have occurred and be continuing, (y) Seller or Purchaser, as
applicable, shall have delivered written notice of such consolidation, merger or
purchase and assumption to the Rating Agencies prior to the consummation of such
transaction and shall have delivered to the Issuer, the Insurer and the Trust
Collateral Agent an Officer’s Certificate of the Seller or a certificate signed
by or on behalf of the Purchaser, as applicable, and an Opinion of Counsel each
stating that such consolidation, merger or succession and such agreement of
assumption comply with this Section 6.2 and that all conditions precedent, if
any, provided for in this Agreement relating to such transaction have been
complied with, and (z) Seller or Purchaser, as applicable, shall have delivered
to the Issuer, the Insurer and the Trust Collateral Agent an Opinion of Counsel,
stating, in the opinion of such counsel, either (A) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Issuer and the Trust
Collateral Agent in the Receivables and reciting the details of the filings or
(B) no such action shall be necessary to preserve and protect such interest.

 

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

 

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

 

SECTION 6.5 Amendment.

 

(a) This Agreement may be amended by Seller and Purchaser with the prior written
consent of the Insurer (so long as an Insurer Default shall not have occurred
and be continuing) but without the consent of the Trust Collateral Agent, the
Owner Trustee, the Certificateholder or any of the Noteholders (i) to cure any
ambiguity or (ii) to correct any provisions in this Agreement; provided,
however, that such action shall not, as evidenced by an Opinion of Counsel
delivered to the Issuer, the Owner Trustee, the Insurer and the Trust Collateral
Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder or, if an Insurer Default shall have occurred
and be continuing, the Insurer.

 

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, with the prior written consent of the Insurer (so long as an Insurer
Default

 

13



--------------------------------------------------------------------------------

shall not have occurred and be continuing) and with the consent of the Trust
Collateral Agent and, if required, the Certificateholder and the Noteholders, in
accordance with the Sale and Servicing Agreement, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement, or of modifying in any manner the rights of the
Certificateholder or Noteholders; provided, however, the Seller provides the
Trust Collateral Agent with an Opinion of Counsel, (which may be provided by the
Seller’s internal counsel) that no such amendment shall increase or reduce in
any manner the amount of, or accelerate or delay the timing of, collections of
payments on Receivables or distributions that shall be required to be made on
any Note or Certificate; provided further that if an Insurer Default has
occurred and is continuing, such amendment shall not materially adversely affect
the interests of the Insurer.

 

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

 

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

 

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
Funding Trust, c/o Deutsche Bank Trust Company Delaware, as Owner Trustee, E.A.
Delle Donne Corporate Center, Montgomery Building, 1011 Centre Road, Suite 200,
Wilmington Delaware, 19805-1266, Attention: Corporate Trust, with a copy to AFS
Funding Trust, c/o AmeriCredit Financial Services, Inc., as Administrator, 801
Cherry Street, Suite 3900, Fort Worth, Texas 76102, Attention: Chief Financial
Officer, or such other address as shall be designated by a party in a written
notice delivered to the other party or to the Issuer, Owner Trustee, the Insurer
or the Trust Collateral Agent, as applicable.

 

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded

 

14



--------------------------------------------------------------------------------

by this Agreement and the Related Documents. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.

 

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

SECTION 6.9 Intention of the Parties.

 

(a) The execution and delivery of this Agreement shall constitute an
acknowledgment by Seller and Purchaser that they intend that the assignment and
transfer herein contemplated constitute a sale and assignment outright, and not
for security, of the Receivables and the Other Conveyed Property, conveying good
title thereto free and clear of any Liens, from Seller to Purchaser, and that
the Receivables and the Other Conveyed Property shall not be a part of Seller’s
estates in the event of the bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, or the occurrence of another similar event, of, or
with respect to Seller. In the event that such conveyance is determined to be
made as security for a loan made by Purchaser, the Issuer, the Noteholders or
the Certificateholder to Seller, the parties intend that Seller shall have
granted to Purchaser a security interest in all of Seller’s right, title and
interest in and to (collectively, the “Collateral”):

 

(1) the Receivables and all moneys received thereon after the Cutoff Date,

 

(2) the Other Conveyed Property conveyed to Purchaser by Seller pursuant to this
Agreement including (a) an assignment of the security interests in the Financed
Vehicles granted by Obligors pursuant to the Receivables and any other interest
of the Seller in such Financed Vehicles, (b) any proceeds and the right to
receive any proceeds with respect to the Receivables from claims on any physical
damage, credit life or disability insurance policies covering Financed Vehicles
or Obligors and any proceeds from the liquidation of the Receivables, (c) any
proceeds from any Receivable repurchased by a Dealer, pursuant to a Dealer
Agreement, as a result of a breach of representation or warranty in the related
Dealer Agreement, (d) any proceeds from any Receivable repurchased by a
Third-Party Lender, pursuant to an Auto Loan Purchase and Sale Agreement, as a
result of a breach of representation or warranty in the related Auto Loan
Purchase and Sale Agreement, (e) all rights under any Service Contracts on the
related Financed Vehicles, (f) the related Receivables Files and (g) the
proceeds of any and all of the foregoing,

 

(3) all of the Seller’s (a) Accounts, (b) Chattel Paper, (c) Documents, (d)
Instruments, and (e) General Intangibles (as such terms are defined in the
applicable UCC) relating to the property described in items (1) and (2), and

 

15



--------------------------------------------------------------------------------

(4) all proceeds and investments with respect to items (1), (2), and (3) above.

 

(b) This Agreement shall constitute a security agreement under applicable law.

 

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York, without giving effect to its
conflict of law provisions (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law).

 

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

 

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledge that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the date hereof.
Seller acknowledges and consents to such conveyance and pledge and waives any
further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Insurer, the Issuer, the Owner Trustee,
the Trust Collateral Agent, the Noteholders and the Certificateholder. In
furtherance of the foregoing, Seller covenants and agrees to perform its duties
and obligations hereunder, in accordance with the terms hereof for the benefit
of the Insurer, the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer, the Backup
Servicer or the Purchaser to perform its respective duties and obligations
hereunder or under Related Documents) and that the Trust Collateral Agent may
enforce the duties and obligations of Seller under this Agreement against Seller
for the benefit of the Insurer, the Owner Trustee, the Trust Collateral Agent,
the Noteholders and the Certificateholder.

 

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

SECTION 6.14 Benefits of Purchase Agreement. The Insurer and its successors and
assigns shall be a third-party beneficiary to the provisions of this Purchase
Agreement and shall be entitled to rely upon and directly enforce the provisions
of this Purchase Agreement so long as no Insurer Default shall have occurred and
be continuing.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS FUNDING TRUST, as Purchaser

By:

 

AMERICREDIT FINANCIAL SERVICES, INC.,

as Administrator

By

 

/s/ Susan Sheffield

--------------------------------------------------------------------------------

   

Name:   Susan Sheffield

   

Title:     Vice President, Structured Finance

AMERICREDIT FINANCIAL SERVICES,
INC., as Seller

By

 

/s/ Beth Sorensen

--------------------------------------------------------------------------------

   

Name:   Beth Sorensen

   

Title:     Senior Vice President, Finance

 

 

Accepted:

 

WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

 

By

 

/s/ Marianna C. Stershic

--------------------------------------------------------------------------------

   

Name: Marianna C. Stershic

   

Title: Vice President

 

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

SCHEDULE OF RECEIVABLES

 

[On File with AmeriCredit, the Trustee and Dewey Ballantine LLP]



--------------------------------------------------------------------------------

SCHEDULE B

 

REPRESENTATIONS AND WARRANTIES OF

 

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

 

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment or (iii) by a Third-Party Lender and purchased by AmeriCredit
from such Third-Party Lender under an existing Auto Loan Purchase and Sale
Agreement or pursuant to a Third-Party Lender Assignment with AmeriCredit and
was validly assigned by such Third-Party Lender to AmeriCredit pursuant to a
Third-Party Lender Assignment (B) was originated by AmeriCredit, such Dealer or
such Third-Party Lender for the retail sale of a Financed Vehicle in the
ordinary course of AmeriCredit’s, the Dealer’s or the Third-Party Lender’s
business, in each case was originated in accordance with AmeriCredit’s credit
policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Dealer and each Third-Party Lender had all necessary licenses
and permits to originate Receivables in the state where AmeriCredit, each such
Dealer or each such Third-Party Lender was located, (C) contains customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for realization against the collateral security, (D) is a
Receivable which provides for level monthly payments (provided that the period
in the first Collection Period and the payment in the final Collection Period of
the Receivable may be minimally different from the normal period and level
payment) which, if made when due, shall fully amortize the Amount Financed over
the original term and (E) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File relating thereto.

 

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by a Dealer and was sold by the Dealer to AmeriCredit, or
(iii) by a Third-Party Lender and was sold by the Third-Party Lender to
AmeriCredit, and was sold by AmeriCredit to AFS Funding Trust without any fraud
or misrepresentation on the part of such Dealer or Third-Party Lender in any
case.

 

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective October
1, 1998, concerning negative equity loans), the Soldiers’ and Sailors’ Civil
Relief Act of 1940, each applicable state Motor Vehicle Retail Installment Sales
Act, and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and other consumer credit laws and equal credit opportunity
and disclosure laws) in respect of the Receivables and the Financed Vehicles,
have been complied with in all material respects, and each Receivable and the
sale of the Financed Vehicle evidenced by each Receivable complied at the time
it was



--------------------------------------------------------------------------------

originated or made and now complies in all material respects with all applicable
legal requirements.

 

4. Origination. Each Receivable was originated in the United States.

 

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Soldiers’ and Sailors’
Civil Relief Act of 1940, as amended; and all parties to each Receivable had
full legal capacity to execute and deliver such Receivable and all other
documents related thereto and to grant the security interest purported to be
granted thereby.

 

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

 

7. Obligor Bankruptcy. At the Cutoff Date no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

 

8. Schedules of Receivables. The information set forth in the Schedules of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

9. Marking Records. By the Closing Date, AmeriCredit will have caused the
portions of the Electronic Ledger relating to the Receivables to be clearly and
unambiguously marked to show that the Receivables have been sold to AFS Funding
Trust by AmeriCredit and resold by the AFS Funding Trust to the Trust in
accordance with the terms of the Sale and Servicing Agreement.

 

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS
Funding Trust and to the Trust on the Closing Date was complete and accurate as
of the Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

 

11. Adverse Selection. No selection procedures adverse to the Noteholders or the
Insurer were utilized in selecting the Receivables from those receivables owned
by AmeriCredit which met the selection criteria contained in the Sale and
Servicing Agreement.

 

12. Chattel Paper. The Receivables constitute chattel paper within the meaning
of the UCC as in effect in the States of Texas, New York and Delaware.

 

13. One Original. There is only one original executed copy of each Receivable.

 

14. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains (a) a fully executed original of
the Receivable, (b)

 

B-2



--------------------------------------------------------------------------------

the original executed credit application, or a paper or electronic copy thereof
and (c) the original Lien Certificate or application. Each of such documents
which is required to be signed by the Obligor has been signed by the Obligor in
the appropriate spaces. All blanks on any form have been properly filled in and
each form has otherwise been correctly prepared. The complete Receivable File
for each Receivable currently is in the possession of the Custodian.

 

15. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File. No Receivable has been modified as a result of application of the
Soldiers’ and Sailors’ Civil Relief Act of 1940, as amended.

 

16. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

17. Good Title. Immediately prior to the conveyance of the Receivables to AFS
Funding Trust pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS Funding Trust shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation in, or other right to receive, proceeds of any Receivable.
AmeriCredit has not taken any action to convey any right to any Person that
would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements, Auto Loan Purchase
and Sale Agreements, Dealer Assignments, or Third-Party Lender Assignments or to
payments due under such Receivables.

 

18. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or if a new or replacement Lien Certificate is being
applied for with respect to such Financed Vehicle the Lien Certificate will be
received within 180 days of the Closing Date and will show, AmeriCredit named as
the original secured party under each Receivable as the holder of a first
priority security interest in such Financed Vehicle. With respect to each
Receivable for which the Lien Certificate has not yet been returned from the
Registrar of Titles, AmeriCredit has applied for or received written evidence
from the related Dealer or Third-Party Lender that such Lien Certificate showing
AmeriCredit as first lienholder has been applied for and AmeriCredit’s security
interest has been validly assigned by AmeriCredit to AFS Funding Trust pursuant
to this Agreement. This Agreement creates a valid and continuing security
interest (as defined in the UCC) in the Receivables in favor of the Purchaser,
which security interest is prior to all other Liens, and is enforceable as such
as against creditors of and purchasers from the Seller. Immediately after the
sale, transfer and assignment thereof by AmeriCredit to AFS Funding Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of AFS Funding Trust as
secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor

 

B-3



--------------------------------------------------------------------------------

or materials affecting a Financed Vehicle). As of the Cutoff Date there were no
Liens or claims for taxes, work, labor or materials affecting a Financed Vehicle
which are or may be Liens prior or equal to the Liens of the related Receivable.

 

19. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

 

20. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivable or otherwise to impair the rights of the Trust, the Insurer, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment or tax lien filings
against it.

 

21. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to AmeriCredit with respect to such Receivable.

 

22. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

 

23. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date no Financed Vehicle had been repossessed.

 

24. Insurance. At the time of origination of a Receivable by AmeriCredit or a
purchase of a Receivable by AmeriCredit from a Dealer or Third-Party Lender,
each Financed Vehicle is required to be covered by a comprehensive and collision
insurance policy (i) in an amount at least equal to the lesser of (a) its
maximum insurable value or (b) the principal amount due from the Obligor under
the related Receivable, (ii) naming AmeriCredit as loss payee and (iii) insuring
against loss and damage due to fire, theft, transportation, collision and other
risks generally covered by comprehensive and collision coverage. Each Receivable
requires the

 

B-4



--------------------------------------------------------------------------------

Obligor to maintain physical loss and damage insurance, naming AmeriCredit and
its successors and assigns as additional insured parties, and each Receivable
permits the holder thereof to obtain physical loss and damage insurance at the
expense of the Obligor if the Obligor fails to do so. No Financed Vehicle is
insured under a policy of Force-Placed Insurance on the Cutoff Date.

 

25. Past Due. At the Cutoff Date no Receivable was more than 30 days past due.

 

26. Remaining Principal Balance. At the Cutoff Date the Principal Balance of
each Receivable set forth in the Schedules of Receivables is true and accurate
in all material respect.

 

27. Certain Characteristics of Receivables. (A) Each Receivable had a remaining
maturity, as of the Cutoff Date, of not more than 72 months; (B) each Receivable
had an original maturity of not more than 72 months; (C) not more than 40% of
Receivables (calculated by Aggregate Principal Balance) shall have an original
term to maturity of 72 months; (D) each Receivable had a remaining Principal
Balance as of the Cutoff Date of at least $250 and not more than $80,000; (E)
each Receivable has an Annual Percentage Rate of at least 6% and not more than
33%; (F) no Receivable was more than 30 days past due as of the Cutoff Date; and
(G) no funds have been advanced by AmeriCredit, any Dealer, any Third-Party
Lender, or anyone acting on behalf of any of them in order to cause any
Receivable to qualify under clause (F) above.

 

28. The Servicer has taken all steps necessary to perfect its security interest
against the related Obligors in the property securing the Receivables and will
take all necessary steps on behalf of the Trust to maintain the Trust’s
perfection of the security interest created by each Receivable in the related
Financed Vehicle.

 

29. The Servicer has in its possession all original copies of the contracts that
constitute or evidence the Receivables.

 

B-5